
	

113 HR 2228 IH: Assessment Accuracy and Improvement Act
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2228
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Petri (for
			 himself and Mr. Butterfield)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To increase assessment accuracy to better measure student
		  achievement and provide States with greater flexibility on assessment
		  design.
	
	
		1.Short titleThis Act may be cited as the
			 Assessment Accuracy and Improvement
			 Act.
		2.Use of adaptive
			 assessmentsSection 1111 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended
			 by adding at the end the following:
			
				(n)Use of adaptive
				assessments
					(1)In
				generalNotwithstanding any
				other provision of this Act, a State may provide that the assessments to be
				used to measure student achievement by that State, and by the schools and local
				educational agencies of that State, shall be adaptive assessments (rather than
				the assessments otherwise required by this Act) that accurately assess student
				achievement above and below grade level while also measuring grade-level
				performance.
					(2)DefinitionFor
				purposes of paragraph (1), an adaptive assessment is an assessment that changes
				its difficulty according to the performance of a student but reports the
				outcome of the assessment on a scale that is common to all students.
					(3)EvaluationThe
				Secretary shall ensure that the protocol for evaluating the adaptive
				assessments is included in peer review guidance
				documents.
					.
		
